Citation Nr: 0402225	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-03 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder. 

2.  Entitlement to service connection for a left knee 
disorder. 

3.  Entitlement to a compensable initial rating for a 
hemorrhoid disorder.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
January 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

By rating action in January 2002 service connection was 
granted for degenerative joint disease, right foot evaluated 
at 10 percent, and for external hemorrhoids evaluated as non-
compensable.  In addition, service connection was denied for 
residuals of a left ankle fracture, headaches, onychomytosis, 
right toe, a heart disorder, eye disorder, and left knee 
disorder.  

In February 2002, the veteran submitted notices of 
disagreement (NODs) for all the claimed issues, which were 
denied.  He also disagreed with the initial noncompensable 
rating for hemorrhoids.  By rating action in December 2002, 
service connection was granted for a left ankle fracture, 
headaches, onychomytosis, right toe, and a heart disorder, 
all evaluated as non-compensable.  This was considered a 
complete grant of these claimed disabilities.  In December 
2002, the RO issued a statement of the case (SOC), which 
addressed the issues of service connection of the left knee 
disorder, and eye disorder.  The issue of a compensable 
rating for hemorrhoids was not addressed.  

The veteran and his representative appeared before this 
Acting Veterans Law Judge via a videoconference hearing held 
in July 2003, a transcript of which has been associated with 
the claims file.


REMAND

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant of 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Because of the change in the law and regulations brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  The Board further notes that a 
review of the claims file does not reveal that the veteran 
has been properly notified of the passage of the VCAA or his 
rights under the VCAA.  

Evidentiary development

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

At the veteran's videoconference hearing in July 2003, he 
indicated that he was scheduled for an eye examination in 
August 2003.  He was also scheduled to see a doctor regarding 
his left knee disorder subsequent to the hearing.  In 
addition, it appeared that some medical records from the John 
Cochran and Jefferson Barracks divisions of the St. Louis 
VAMC pertaining to the veteran might not have been requested.  
These additional records do not appear to have been obtained.  
As such this case must be remanded to obtain these records.

The veteran's service medical records show treatment for left 
knee pain in 1999 and 2000.  The basis of the RO's denial of 
this claim was lack of medical evidence showing the veteran 
currently has a chronic left knee disorder, as opposed to 
complaints of pain.  After his hearing, the veteran submitted 
a MRI report dated in 2003 showing findings of osteochondral 
fragmentation.  Based on this evidence, the Board concludes 
another examination is needed to determine whether the 
veteran does have a left knee disorder and, if so, whether it 
is related to the in-service complaints.

Pending notice of disagreement

As noted above, the veteran's 2002 NOD included the rating 
assigned to his hemorrhoid disorder, but a Statement of the 
Case (SOC) has not yet been issued as to this issue.  The 
United States Court of Appeals for Veterans Claims has 
directed that where a veteran has submitted a timely notice 
of disagreement with an adverse decision and the RO has not 
yet issued a SOC addressing the issue, the Board should 
remand the issue to the RO for issuance of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that the notification required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  This should be 
done in accordance with current legal 
guidance.



2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who have treated him for a left 
knee or eye disorder.  After obtaining any 
appropriate release, the RO should request 
copies of records from all sources 
identified by the veteran. 

3. The RO should obtain complete copies of 
the veteran's treatment records from the 
John Cochran and Jefferson Barracks 
divisions of the St. Louis VAMC, which are 
not currently of file.  

4.  After obtaining the additional 
medical evidence described above, to the 
extent it is available, then schedule the 
veteran for a VA examination.  Provide 
the claims file to the examiner for 
review.  After reviewing the service 
medical records, the 2001 VA examination 
report, and the 2003 MRI report, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the veteran currently has a chronic 
left knee disorder that is related to his 
military service.

5.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act have been 
completed, readjudicate the left eye and 
left knee issues on appeal.  If any 
decision remains unfavorable to the 
veteran, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case that 
addresses all relevant actions taken on 
the claims for benefits.  The veteran and 
his representative should be given an 
opportunity to respond.  Subsequently, the 
case should be returned to the Board, if 
in order.  

6.  Provide the appellant a statement of 
the case as to the issue of entitlement 
to an increased initial rating for 
hemorrhoids.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




